Citation Nr: 1544732	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with schizophrenic reaction.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

5. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2011 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, continued 10 percent ratings for PTSD and peripheral neuropathy of each of the upper extremities and continued 10 percent ratings for peripheral neuropathy of each of the lower extremities.  These matters were previously before the Board in November 2014, when they were remanded for further development.  An interim, March 2015 rating decision increased the Veteran's rating for PTSD to 30 percent, effective May 19, 2009 (the date of his claim for an increased rating).  The issue has been recharacterized above accordingly.


FINDING OF FACT

In a September 2015 writing, the Veteran withdrew the appeal of the issues listed above; there are no questions of fact or law remaining before the Board in these matters. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of these matters on the record in a September 2015 writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.



ORDER

The appeal seeking a rating in excess of 30 percent for PTSD with schizophrenic reaction is dismissed.

The appeal seeking a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal seeking a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed. 

The appeal seeking a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is dismissed. 

The appeal seeking a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is dismissed. 

 


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


